          Case 1:18-cv-01864-AC           Document 34        Filed 07/07/20     Page 1 of 1




Alan Stuaii Graf, OSB # 92317
alanstuartgraf@gmail.com
208 Pine St.
Floyd, VA 24091
Telephone: 931-231-4119
Fax: 931-964-3127
Attorneys for Plaintiff



                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


                                                                                  1: 18-CV-0 1864-AC
NANETTEC.

                Plaintiff,
                                                                            ORDER GRANTING
                v.                                                    ATTORNEYS' FEES UNDER
                                                                              42 U.S.C. § 406(b)
Commissioner of Social Security,

             Defendant.

       Attorneys' fees in the amount of $17,211.75 minus the EAJA fees of$9,070.89 previously

paid for a total of $8,140.86 pursuant to 42 U.S.C. § 406(b) are hereby awarded to Plaintiffs

attorney, Alan Graf. The court finds that this is a reasonable fee in light of the circumstances in this

case. When issuing the 406(b) check for payment to Plaintiffs attorney, the Commissioner is



                                o~f ,
directed to subtract any ,afplica~J.eprocessing fees as allowed by statute.

       DATED this~ay                              2020
                                  V




Presented by:

 Isl Alan Graf
Alan Graf
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEYS' FEES
